UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 20, 2007 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On December 20, 2007, the Compensation/Human Resources Committee of the Board of Directors of Capital Bank Corporation (the “Company”) awarded shares of restricted stock to certain of the Company’s executive officers, pursuant and subject to, the provisions of the Capital Bank Corporation Equity Incentive Plan. The Company’s named executive officers received the following number of shares of restricted stock pursuant to the awards: Name Title Number of Shares B. Grant Yarber President and Chief Executive Officer 9,000 Mark J. Redmond Executive Vice President and Chief CreditOfficer 6,000 David C. Morgan Executive Vice President and Chief BankingOfficer 6,000 One-third (1/3) of each award will vest on each ofthe first, second and third anniversaries of the grant date, or earlier upontermination of the executive’s employment due to death. The form of Stock Award Agreement used for each award is attached as Exhibit 10.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Document Exhibit Form of Stock Award Agreement under Capital Bank Corporation Equity Incentive Plan Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 27, 2007 CAPITAL BANKCORPORATION By:/s/ B. Grant Yarber B. Grant Yarber Chief Executive Officer Exhibit Index Exhibit No. Description of Document Exhibit 10.1 Form of Stock Award Agreement under Capital Bank Corporation Equity Incentive Plan
